EXHIBIT 10.25
 
SECOND AMENDMENT
TO
$2,500,000,000 5-YEAR REVOLVING CREDIT AGREEMENT
dated as of
November 9, 2007
among
VALERO ENERGY CORPORATION,
as Borrower,
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and Global Administrative Agent,
and
The Lenders Party Hereto
 

 



--------------------------------------------------------------------------------



 



SECOND AMENDMENT TO
$2,500,000,000 5-YEAR REVOLVING CREDIT AGREEMENT
     THIS SECOND AMENDMENT TO $2,5000,000,000 5-YEAR REVOLVING CREDIT AGREEMENT
(this “Second Amendment”) dated as of November 9, 2007, is among VALERO ENERGY
CORPORATION, a Delaware corporation (the “Borrower”); JPMORGAN CHASE BANK, N.A.,
as administrative agent (in such capacity, together with its successors in such
capacity, the “Administrative Agent”) and global administrative agent (in such
capacity, together with its successors in such capacity, the “Global
Administrative Agent”) for the lenders party to the Credit Agreement referred to
below (collectively, the “Lenders”); and the undersigned Lenders.
R E C I T A L S
     A. The Borrower, the Administrative Agent, the Global Administrative Agent
and the Lenders are parties to that certain $2,500,000,000 5-Year Revolving
Credit Agreement dated as of August 17, 2005 (as amended by that certain First
Amendment to $2,500,000,000 5-Year Revolving Credit Agreement dated as of
July 24, 2006, the “Credit Agreement”), pursuant to which the Lenders have made
certain extensions of credit available to the Borrower.
     B. The Borrower has requested and the Administrative Agent and the Lenders
have agreed to amend certain provisions of the Credit Agreement.
     C. NOW, THEREFORE, in consideration of the premises and the mutual
covenants herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
     Section 1. Defined Terms. Each capitalized term used herein but not
otherwise defined herein has the meaning given such term in the Credit
Agreement. Unless otherwise indicated, all references to Sections in this Second
Amendment refer to Sections of the Credit Agreement.
     Section 2. Amendments to Credit Agreement.
     2.1 Amendments to Section 1.01.
     (a) The definition of “Agreement” is hereby amended in its entirety to read
as follows:
     “Agreement” means this $2,500,000,000 5-Year Revolving Credit Agreement, as
amended by the First Amendment and the Second Amendment, as the same may from
time to time be amended, modified, supplemented or restated.
     (b) The definition of “Maturity Date” is hereby amended in its entirety to
read as follows:
     “Maturity Date” means November 9, 2012, and for any Lender agreeing to
extend its Maturity Date pursuant to Section 2.21 (and for the purposes of
Section

 



--------------------------------------------------------------------------------



 



2.04(d) and Section 2.06(c)), the date on November 9 in each year thereafter
pursuant to which the Maturity Date has been extended.
     (c) The following definitions are hereby added where alphabetically
appropriate to read as follows:
     “Adjusted Consolidated Net Debt” means, at any date, Consolidated Net Debt
less the principal amount of Hybrid Equity Securities in an aggregate amount not
to exceed 15% of Total Capitalization.
     “Consenting Lenders” has the meaning set forth in Section 2.21(b).
     “Extension Confirmation Date” has the meaning set forth in Section 2.21(b).
     “Extension Effective Date” has the meaning set forth in Section 2.21(b).
     “Hybrid Equity Securities” mean, on any date (the “determination date”),
any securities issued by the Borrower or any of its Subsidiaries or a financing
vehicle of the Borrower or any of its Subsidiaries, other than common stock,
that meet the following criteria: (a) (i) the Borrower demonstrates that such
securities are classified, at the time they are issued, as possessing a minimum
of “intermediate equity content” by S&P and “Basket C equity credit” by Moody’s
(or the equivalent classifications then in effect by such agencies) and (ii) on
such determination date such securities are classified as possessing a minimum
of “intermediate equity content” by S&P or “Basket C equity credit” by Moody’s
(or the equivalent classifications then in effect by such agencies) and (b) such
securities require no repayments or prepayments and no mandatory redemptions or
repurchases, in each case, prior to at least 91 days after the later of the
termination of the Commitments and the repayment in full of the obligations of
the Borrower under this Agreement. As used in this definition, “mandatory
redemption” shall not include conversion of a security into common stock.
     “Non-Consenting Lenders” has the meaning set forth in Section 2.21(b).
     “Second Amendment” means the Second Amendment to $2,500,000,000 5-Year
Revolving Credit Agreement dated as of November 9, 2007 among the Borrower, the
Administrative Agent, the Global Administrative Agent and the Lenders party
thereto.
     “Total Capitalization” means, at the date of any determination thereof, the
sum of (a) Consolidated Net Debt plus (b) Consolidated New Worth of the Borrower
plus (c) the involuntary liquidation value of any Preferred Equity Interests.
     2.2 Amendment to Section 2.02(a). Section 2.02(a) is hereby amended by
replacing “$500,000,000” in the ninth line thereof with “1,250,000,000”.

2



--------------------------------------------------------------------------------



 



     2.3 Amendment to Section 2.06(c). Section 2.02(c) is hereby amended by
adding the following proviso at the end thereof:
“; provided that, notwithstanding the foregoing, no Letter of Credit may expire
beyond the close of business on the date that is five Business Days prior to the
earliest Maturity Date applicable to any Lender, unless the amount of such
Letter of Credit on the date of issuance, renewal or extension, as applicable,
together with the outstanding LC Exposure at such time, is less than or equal to
the total commitments of all Lenders having a later Maturity Date”
     2.4 Amendment to Section 2.06(j). Section 2.06(j) is hereby amended in its
entirety to read as follows:
     “(j) Cash Collateralization. If (i) any Event of Default shall occur and be
continuing, then on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposures representing greater than 50% of
the total LC Exposure) demanding the deposit of cash collateral pursuant to this
paragraph or (ii) the Borrower is required to pay to the Administrative Agent
the excess attributable to an LC Exposure pursuant to Section 2.21, then the
Borrower shall deposit in an account with the Administrative Agent, in the name
of the Administrative Agent and for the benefit of the Lenders, an amount in
cash equal to the LC Exposure as of such date plus any accrued and unpaid
interest and fees thereon; provided that the obligation to deposit such cash
collateral shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or other notice of any kind, upon
the occurrence of any Event of Default with respect to the Borrower described in
clause (h) or (i) of Article VII. As collateral security for the payment and
performance of the obligations of the Borrower under this Agreement, the
Borrower hereby grants to the Administrative Agent, for the benefit of each
Issuing Bank and the Lenders, a first priority security interest in such account
and all amounts and other property from time to time deposited or held in such
account, and all proceeds thereof, and any substitutions and replacements
therefor. The Administrative Agent shall have exclusive dominion and control,
including the exclusive right of withdrawal, over such account. Other than any
interest earned on the investment of such deposits, which investments shall be
made at the option and sole discretion of the Administrative Agent and at the
Borrower’s risk and expense, such deposits shall not bear interest. Interest or
profits, if any, on such investments shall accumulate in such account. Moneys in
such account shall be applied by the Administrative Agent to reimburse ratably
the Issuing Banks for LC Disbursements for which they have not been reimbursed
and, to the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the Borrower for the LC Exposure at such time or,
if the maturity of the Loans has been accelerated (but subject to the consent of
Lenders with LC Exposure representing greater than 50% of the total LC
Exposure), be applied to satisfy other obligations of the Borrower under this
Agreement. If the Borrower is required to provide an amount of cash collateral
hereunder as a result of the occurrence of an Event of Default, and the Borrower
is not otherwise required to pay to the Administrative Agent the excess
attributable to an LC Exposure pursuant to Section 2.21, such amount (to the
extent not applied as aforesaid)

3



--------------------------------------------------------------------------------



 



shall be returned to the Borrower within three Business Days after all Events of
Default have been cured or waived.”
     2.5 Amendment to Section 2.19(b). Section 2.19(b) is hereby amended by
inserting the words “, or if any Lender shall fail to agree to extend the
Maturity Date pursuant to Section 2.21,” after the reference to “Section 2.20,”
and before the word “then” in the eight line thereof.
     2.6 Amendment to Article II. Article II is hereby amended to add the
following new Section 2.21 to read as follows:
     “Section 2.21. Extension of Maturity Date.
     (a) Not earlier than 75 days prior to, nor later than 30 days prior to,
each anniversary of November 9, 2007, the Borrower may, upon notice to the
Administrative Agent (which shall promptly notify the Lenders), request a
one-year extension of the Maturity Date then in effect. Within 15 days of
delivery of such notice, each Lender shall notify the Administrative Agent
whether or not it consents to such extension (which consent may be given or
withheld in such Lender’s sole and absolute discretion). Any Lender not
responding within the above time period shall be deemed not to have consented to
such extension. The Administrative Agent shall promptly notify the Borrower and
the Lenders of the Lenders’ responses.
     (b) The Maturity Date shall be extended only if the Required Lenders
(calculated excluding any Lender in default in its obligation to fund Loans
hereunder and after giving effect to any replacements of Lenders permitted
herein) have consented thereto (the Lenders that so consent being the
“Consenting Lenders” and the Lenders that do not consent being the
“Non-Consenting Lenders”). If so extended, the Maturity Date, as to the
Consenting Lenders, shall be extended to the same date in the year following the
Maturity Date then in effect (such existing Maturity Date being the “Extension
Effective Date”). The Administrative Agent and the Borrower shall promptly
confirm to the Lenders such extension, specifying the date of such confirmation
(the “Extension Confirmation Date”), the Extension Effective Date, and the new
Maturity Date (after giving effect to such extension). As a condition precedent
to such extension, the Borrower shall deliver to the Administrative Agent a
certificate of the Borrower dated as of the Extension Confirmation Date signed
by a Responsible Officer of the Borrower (i) certifying and attaching the
resolutions adopted by the Borrower approving or consenting to such extension
and (ii) certifying that, (A) before and after giving effect to such extension,
the representations and warranties contained in Article III made by it are true
and correct on and as of the Extension Confirmation Date, except to the extent
that such representations and warranties specifically refer to an earlier date,
(B) before and after giving effect to such extension to Default exists or will
exist as of the Extension Confirmation Date, and (C) since December 31, 2006, no
event, development or circumstance that has had or could reasonably be excepted
to have a Material Adverse Effect has occurred. The Borrower shall repay any
Loans outstanding on the Extension Effective Date (and pay and additional
amounts required pursuant to Section 2.16) to the extent necessary to keep
outstanding Loans ratable with any revised and new Applicable

4



--------------------------------------------------------------------------------



 



Percentages of all the Lenders effective as of the Extension Effective Date; and
if after giving effect to such prepayment, the total Credit Exposures exceeds
the total Commitments then in effect as a result of an LC Exposure, then the
Borrower will pay to the Administrative Agent on behalf of the Lenders an amount
equal to such excess to be held as cash collateral as provided in
Section 2.06(j). In addition, each Consenting Lender shall automatically
(without any further action) and ratably acquire on the Extension Effective Date
the Non-Consenting Lenders’ participations in Letters of Credit, in an amount
equal to such Consenting Lender’s Applicable Percentage of the amount of such
participants.”
     2.7 Amendment to Section 6.01. Section 6.01 is hereby amended in its
entirety to read as follows:
     “Section 6.01 Indebtedness. The Borrower will not permit Adjusted
Consolidated Net Debt at any time to exceed 60% of Total Capitalization.”
     2.8 Amendment to Section 9.02(d). Clause (vi) of Section 9.02(d) is hereby
amended by inserting the words “Section 2.21,” after the words
“Section 2.12(d),” in the first line of such clause (vi).
     2.9 Global Amendments. References to “Valero L.P.” wherever they appear in
the Credit Agreement are hereby changed to “NuStar L.P.” and references to
“Valero GP, LLC” wherever they appear in the Credit Agreement are hereby changed
to “NuStar GP, LLC”.
     2.10 Commitments. On the Effective Date, the Commitment of each Lender
shall, without any further action (including, without the execution of any
Assignment and Assumption or the payment of any processing and recordation fee
to the Administrative Agent), be the Commitment specified for such Lender on the
attached Schedule 2.01, and Schedule 2.01 of the Credit Agreement is hereby
amended and restated to read as set forth on the attached Schedule 2.01.
     Section 3. Conditions Precedent. This Second Amendment shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02 of the Credit Agreement) (the
“Effective Date”):
     3.1 The Administrative Agent and the Lenders shall have received all fees
and other amounts due and payable, if any, in connection with this Second
Amendment on or prior to the Effective Date.
     3.2 The Administrative Agent shall have received from all of the Lenders
and the Borrower, counterparts (in such number as may be requested by the
Administrative Agent) of this Second Amendment signed on behalf of such Persons.
     3.3 The Administrative Agent shall have received such other documents as
the Administrative Agent or special counsel to the Administrative Agent may
reasonably request.
     3.4 No Default shall have occurred and be continuing, after giving effect
to the terms of this Second Amendment.

5



--------------------------------------------------------------------------------



 



     Section 4. Miscellaneous.
     4.1 Confirmation. The provisions of the Credit Agreement, as amended by
this Second Amendment, shall remain in full force and effect following the
effectiveness of this Second Amendment.
     4.2 Ratification and Affirmation; Representations and Warranties. The
Borrower hereby (a) acknowledges the terms of this Second Amendment;
(b) ratifies and affirms its obligations under, and acknowledges, renews and
extends its continued liability under, each Loan Document to which it is a party
and agrees that each Loan Document to which it is a party remains in full force
and effect, except as expressly amended hereby, notwithstanding the amendments
contained herein; and (c) represents and warrants to the Lenders that as of the
date hereof, after giving effect to the terms of this Second Amendment: (i) all
of the representations and warranties contained in each Loan Document to which
it is a party are true and correct, unless such representations and warranties
are stated to relate to a specific earlier date, in which case, such
representations and warranties shall continue to be true and correct as of such
earlier date and (ii) no Default has occurred and is continuing.
     4.3 Loan Document. This Second Amendment is a “Loan Document” as defined
and described in the Credit Agreement and all of the terms and provisions of the
Credit Agreement relating to Loan Documents shall apply hereto.
     4.4 Counterparts. This Second Amendment may be executed by one or more of
the parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of this Second Amendment by facsimile transmission shall be
effective as delivery of a manually executed counterpart hereof.
     4.5 NO ORAL AGREEMENT. THIS SECOND AMENDMENT, THE CREDIT AGREEMENT AND THE
OTHER LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND THEREWITH REPRESENT THE
FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR UNWRITTEN ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO ORAL AGREEMENTS BETWEEN THE PARTIES.
     4.6 GOVERNING LAW. THIS SECOND AMENDMENT (INCLUDING, BUT NOT LIMITED TO,
THE VALIDITY AND ENFORCEABILITY HEREOF) SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
[SIGNATURES BEGIN NEXT PAGE]

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to
be duly executed as of the date first written above.

            VALERO ENERGY CORPORATION
      By:        /s/ Donna M. Titzman              Donna Titzman       
     Treasurer     

Second Amendment to $2,500,000,000
5-Year Revolving Credit Agreement



S-1



--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, N.A.,
individually and as Administrative Agent and
as Global Administrative Agent
      By:   /s/ Robert W. Traband             Robert W. Traband             Vice
President     

Second Amendment to $2,500,000,000
5-Year Revolving Credit Agreement
We have omitted the “Commitment Schedule” from this Exhibit. We will furnish a
copy of this schedule to the Commission upon request.

S-2